PNG
    media_image1.png
    165
    165
    media_image1.png
    Greyscale

United States Patent and Trademark Office

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/962,762
Filing Date: 25 April 2018
Appellant(s): Mookherjee et al. [NBCUniversal Media , LLC]



__________________
Lance G. Wimmer
Reg. No. 71,156
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed February 17, 2022.
.
(I) Grounds of Rejection to be Reviewed on Appeal

	
(i)	Claim Rejections - 35 USC § 101
	
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-15 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG) will explain his position as set forth below.
(II) Response to Arguments

	The Appellant has presented their arguments on pages 5-16 of 23 of the Appeal Brief filed February 17, 2022 as follows: 

	(A) Examiner's response to "step 2A" on pages 5-9: The Examiner notes that the Appellant mischaracterizes, note "The processing of mass quantities of computer-generated metadata is necessarily rooted in computer technology, as described in ¶[0003] of the current specification" what is claimed and described per as-filed spec. para. [0003]. Firstly, the definition or plain meaning of metadata is "a set of data that describes and gives information about other data" and this metadata is merely being received not generated by one or more processor as claimed, and secondly as-filed spec. paragraph [0003] also does not describe "computer-generated metadata" rather what as-filed spec. para. [0003], describes is development of The Appellant respectfully submits that claims 1-16 do not merely perform mathematical concepts, certain methods of organizing human activity, or certain mental processes" as claims 1-15 and 23 remain pending, not claims 1-16.
	(B) Examiner's response to "Prong One: Claims 1-15 and 23 are not directed to an abstract idea" on pages 9-11: The Appellant fails to set forth any delineation between abstract recitation and additional elements. On the other hand, the Examiner, in line with 2019 PEG Guidances, based on the abstract recitation ascertained that claims under step 2A prong one analysis set forth "an abstract idea of providing targeted marketing as it provides an advertisement or secondary content based on a user's score or when a user's score is with a predetermined range, wherein the user's score is determined by analyzing data such as a term from a category of terms related to a piece of content's frequency/appearance/occurrence of the target user and other users which is primarily certain methods of organizing human activity and is implemented using mathematical concepts. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations, for instance note claims 1, 9 at least note claim limitations determine a first value, determine a second value, and determine a user score; and see claims 2-7, 10-15, and 23. Further, see MPEP 2106.04(a)(2) I. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application."
	Further, it is apparent that the Appellant simply generally argues without pointing to any claim recitation and appears to argue in view of additional elements such as computer-generated metadata (once again note Examiner's response (A) as set forth above), Internet as source of data, and in view of numerous case law, namely DDR, McRO, and Diehr. The Examiner finds no correlation between the facts of DDR, McRO, and Diehr and instant application as the inventions are different with the exception of use of a generic computing device e.g. one or more processors and/or Internet which appears to be the source of data, note "receive a set of user metadata for a group of users, the metadata comprising data relating to user browsing history, online purchase history, online term usage history, social media posts and actions, client computer location information, or a combination thereof" and medium through which end result is communicated and displayed, note "transmit the user score to a cloud based services system, the transmitting of the user score causing the cloud based services system to provide an online advertisement for the piece of digital content to one or more electronic devices associated with the at least one user." Thus, the data is obtained and evaluated such that a user score can be ascertained to provide a tailored advertisement. Accordingly, there is no interaction with the internet with the exception 
	Accordingly, based on the facts, claims align with abstract ideas that lack significantly more for instance note the following precedential cases:
	(i) note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); and
	(ii) the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent).
	(C) Examiner's response to "Prong Two: Claims 1-15 and 23 integrate the alleged judicial exception into a practical application of the alleged judicial exception" on pages 11-12: 	Contrary to the Appellant's assertion that pertain to "computer-implemented" and "rooted in computer technology" the claims merely execute the abstract idea as "apply it" instructions (see MPEP 2106.05(f)) and confine the abstract idea to a technical network based communication environment e.g. Internet (see MPEP 2106.05(h)). Regarding "mathematical formulas" they are evaluated as mathematical concepts under step 2A prong one, note Examiner's response (B) as it pertains to mathematical formulas and as-filed spec. para. [0003] 
	Also, once again, the Appellant fails to set forth any delineation between abstract recitation and additional elements. On the other hand, the Examiner, in line with 2019 PEG Guidances, based on the additional elements ascertained the following: 
	"As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional element(s) are generic computer components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed spec. para. [0005] and [0021]. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0001] and [0003] note "a need exists to develop algorithms that effectively utilize and process consumer data in an efficient manner to identify an appropriate audience for targeted content (e.g., advertising content)". The processor executing the "apply it" instruction is further connected to one or more devices merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). However, such data gathering is considered insignificant extra solution activity MPEP 2106.05(g)). Thus, the process is similar to collecting Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as digital and/or network based communication environment e.g. Internet for collecting/transmitting data via a network and analyzing data via a generic processor to provide personalized marketing content such as ads or secondary content, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing targeted marketing as it provides an advertisement or secondary content based on a user's score or when a user's score is with a predetermined range, wherein the user's score is determined by analyzing data such as a term from a category of terms  frequency or appearance or occurrence of the target user and other users which is primarily certain methods of organizing human activity and is implemented using mathematical concepts (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B."
	(D) Examiner's response to "Revised Step 2B Analysis: Claims 1-15 and 23 provide an inventive concept" on pages 13-16: Once again, the Appellant fails to set forth any delineation between abstract recitation and additional elements. The evaluation is that of whether the additional elements both singularly and in combination are well-understood, routine, or conventional not the abstract recitation. However, as apparent the Appellant has argued in view of abstract recitation which was already evaluated under step 2A prong one. Regarding additional elements they are indeed utilized to execute the abstract idea as "apply it" instructions (see MPEP 2106.05(f)) and confine the abstract idea to a technical network based communication environment e.g. Internet (see MPEP 2106.05(h)) - such processing of data is indeed abstract and patent ineligible and results neither in "improve the operations of processing" nor "improvement of a computer" as there is clear distinction between merely executing the abstract idea as "apply it" instructions by using the computer as a generic computing device (which is the case here) and setting forth improvement to a computer. Thus, there is no neither in "improve the operations of processing" nor "improvement of a computer."
	Regarding prior art, note "Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for "an element or combination of elements that is sufficient to Alice, 134 S. Ct. at 2355. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304."
	Lastly, regarding "claim recitations explicitly relate to a transformation of articles (e.g., from metadata comprising data relating to user browsing history, online purchase history, online term usage history, social media posts and actions, client computer location information, or a combination thereof to user scoring to targeted content to specific electronic devices)" however merely receiving, evaluating data mathematically, and outputting a result by retrieving targeted content fails to result in transformation of articles rather this is evaluation of data to generate a score to retrieve and provide an advertisement associated with a piece of content because regarding particular transformation of article see MPEP 2106.05(c) note (i) "It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility"; and (ii) "An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994))" - thus as further noted in the same section of the MPEP the Examiner ascertained by "evaluate other considerations such as the MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether a claim satisfies the particular transformation consideration" that claims are patent ineligible. 
	Thus, as clearly noted in SAP v. Investpic: (i) Page 2, line 22 through Page 3, line 13 - "Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms. Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm. An advance of this nature is ineligible for patenting"; and (ii) Page 10, lines 18-24 - "Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract."
Therefore the examiner respectfully requests that 35 U.S.C. 101 rejection be affirmed. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Dipen Patel
/DIPEN M PATEL/            Examiner, Art Unit 3688                                                                                                                                                                                            
Conferees:
/CANDICE D WILSON/            RQAS, OPQA                                                                                                                                                                                            

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013 [Examiner notes Appellant Authorization of such fees see page 1 of 23 of this Appeal Brief].